Citation Nr: 0127150	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  01-00 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
February 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran subsequently perfected this 
appeal.

A videoconference hearing was held before the undersigned in 
September 2001.
At the hearing, the veteran indicated he wished to submit 
additional evidence and the record was held in abeyance.  The 
Board received additional evidence in September and October 
2001.  The veteran waived RO consideration and therefore, 
this evidence is properly before the Board.  


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran's low back disability is manifested by a 
herniated lumbar disc at L5-S1 with no more than moderate 
limitation of motion of the lumbar spine; there is no 
competent evidence approximating severe intervertebral 
disc syndrome or severe lumbosacral strain.


CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation for a low 
back disability are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 
and 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; see Duty 
to Assist Regulations for VA, 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the October 2000 
rating decision and the December 2000 statement of the case 
(SOC) of the evidence necessary to warrant an increased 
evaluation.  The Board concludes that the discussions in the 
rating decision and the SOC adequately informed the veteran 
of the evidence needed to substantiate his claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  At the 
September 2001 hearing, the veteran indicated that he 
receives treatment related to his back at the VA outpatient 
clinic in Mobile (VAOPC) and from a private physician, Dr. 
Dempsey.  VA medical records for the period from 
approximately July 2000 to June 2001 have been associated 
with the claims folder.  Additionally, subsequent to the 
hearing, the veteran submitted various private medical 
records from Dr. Dempsey as well as records relating to his 
receipt of social security benefits.  

The Board notes that the veteran attended physical therapy 
for his back and it does not appear that these records have 
been obtained.  Records from Dr. Dempsey establish that the 
veteran was sent to physical therapy for stretching and 
flexibility exercises.  The veteran testified at the 
September 2001 hearing that he was given exercises at 
physical therapy; however, he has not identified the physical 
therapy provider and has not averred that these records 
contain pertinent medical evidence.  Therefore, the failure 
to obtain them does not prejudice the veteran.  Further, in 
keeping with the duty to assist, the veteran was provided a 
VA examination in October 2000.

Based on the foregoing, the Board finds that the duty to 
notify and assist under the VCAA has been satisfied.  
Therefore, under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2001).

Pursuant to VA's Rating Schedule, the RO ascertained the 
severity of the veteran's low back disability by application 
of the criteria set forth in Diagnostic Code 5295.  Under 
this provision, lumbosacral strain with characteristic pain 
on motion warrants a 10 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2001).  Lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position warrants a 20 
percent evaluation.  Id.  Lumbosacral strain which is severe, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warrants a 40 percent evaluation.  Id.  

Additional provisions for evaluating spine disorders which 
are potentially applicable to the veteran's disability 
include Diagnostic Codes 5286, 5289, 5292 and 5293.  
Diagnostic Codes 5286 and 5289 deal with ankylosis (bony 
fixation) of the spine.  The medical evidence does not 
indicate that the veteran suffers from ankylosis of the 
spine.  As such, any application of these codes would be 
inappropriate.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is evaluated as slight, moderate or severe.  
Slight limitation warrants a 10 percent evaluation; a 
moderate limitation warrants a 20 percent evaluation; and a 
severe limitation warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).
The words "slight," "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2001).

Under Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation; moderate intervertebral 
disc syndrome, recurring attacks warrants a 20 percent 
evaluation; severe intervertebral disc syndrome, recurring 
attacks with intermittent relief warrants a 40 percent 
evaluation; and pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, warrants a 
60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001).  

Factual Background

The veteran was originally service-connected for a low back 
disability, characterized as lumbosacral strain, in August 
1978 and assigned a noncompensable evaluation.  In July 2000, 
the veteran indicated that his back disability had increased 
in severity and he requested an increased rating.  In October 
2000, the evaluation was increased to 10 percent, effective 
July 27, 2000.

The veteran contends that the current 10 percent evaluation 
assigned for his low back disability does not adequately 
reflect the severity of his disability.  In his December 2000 
substantive appeal, the veteran indicated that he is having 
severe back pain with spasms, that he does not have any 
stability in his back and that his range of motion is 
limited.  The veteran testified at the September 2001 hearing 
that he has pain all the time and that he frequently loses 
his balance and falls.  He currently uses a brace and a cane.

A March 1996 report from Dr. Marion Carroll, Jr., indicates 
that he has followed the veteran since 1993 for insulin 
dependent diabetes mellitus.  Starting in March 1994, the 
veteran was seen one to two times monthly for various 
complaints, including complaints of low back pain.  As a 
result of the veteran's multiple disabilities, Dr. Carroll 
considered him totally and permanently disabled to perform 
any gainful employment.  The veteran was awarded social 
security disability benefits in October 1996.

In July 2000, the veteran was seen at VAOPC.  The veteran 
reported chronic back pain.  On physical examination, no 
curvatures of the back were noted.  Assessment included 
multiple joint pain.  Lumbar spine X-rays were negative.  
According to the radiology report:

The lumbar vertebral bodies are normal in 
height and alignment.  The disk spaces 
and pedicles are preserved.  There are no 
fractures, displacements, or focal 
destructive bony lesions.  The lumbar 
facets appear normal as well as the S-I 
joints.

In September 2000, the veteran was seen at VAOPC with 
complaints of low back pain since the 1970's which is worse 
with long sitting and standing.  The veteran reported that 
pain was relieved with Lortab.  Assessment included chronic 
low back pain.

In October 2000, the veteran underwent a VA spine 
examination.  The veteran related the onset of his back 
problem to a 1973 service related motor vehicle accident.  
The veteran reported chronic back pain which varies in 
severity.  Extended periods of sitting, standing or walking 
elicit pain and he has difficulty sleeping.  The examiner 
noted a questionable history of radiating pain into the legs.  

On physical examination, the veteran was able to walk without 
apparent difficulty and to stand erect.  No spasm was noted 
but he did have tenderness to palpation in the midline of the 
lumbar region.  Range of motion was as follows:  90 degrees 
of flexion; 30 degrees of extension; and 30 degrees of right 
and left lateral bending.  The examiner noted pain on motion.  
On neurological evaluation of the lower extremities, the 
veteran had 5/5 strength on muscle testing.  The veteran was 
able to heel and toe walk and to squat and arise.  Reflexes 
and sensation in the lower extremities were intact.  Sitting 
straight leg raising was negative bilaterally.  Impression 
was "[m]echanical low back syndrome - history of remote 
injury."  

In November 2000, the veteran was seen at VAOPC.  He reported 
some back discomfort and occasional abdominal pain and 
indicated that he has some difficulty with ambulation.  
Physical examination was noted as "unremarkable" and 
assessment included low back pain.

In December 2000, the veteran was seen by Thomas Dempsey, 
M.D., for an evaluation of his low back pain and spasms.  
Review of outside X-rays showed very minimal degenerative 
changes.  On physical examination, the veteran complained of 
pain on straight leg raising.  Knee and ankle jerk reflexes 
were normal.  Sensation in the lower extremities was also 
normal.  Diagnosis was low back pain.  

In January 2001, the veteran had a magnetic resonance imaging 
(MRI) of the lumbar spine which revealed a "central disc 
protrusion inferiorly at L5-S1 level effacing the thecal 
sac."  Thereafter, the veteran returned to Dr. Dempsey and 
was advised of his options, including living with the 
herniated disc, blocks or surgery.  The veteran indicated he 
wished to give it more time.  The veteran was sent to 
physical therapy for stretching and flexibility exercises and 
diagnosis was herniated lumbar disc. 

In February 2001, the veteran was seen at VAOPC.  He 
presented with complaints of lower back pain and spasms and 
he requested a cane to help with ambulation.  The veteran 
indicated that he was having difficulties with balance and 
radiation of low back pain to his feet.  The veteran further 
indicated that he had finished physical therapy for back 
problems.  On physical examination of the back, there were no 
curvatures or costovertebral angle tenderness.  The 
assessments included back pain and spasms and low back pain 
related to bulging disc at L5-S1 via MRI.  

The veteran was also seen by Dr. Dempsey in February 2001 and 
indicated he wanted to wait on surgery for his back.  The 
veteran reported he was a little bit better and he was given 
Ultram and a prescription for a cane.  In March 2001, the 
veteran was doing well on the Ultram and was still thinking 
about surgery.

In May 2001, the veteran was seen again by Dr. Dempsey.  The 
veteran was doing well on his medications.  He reported that 
he is still using the cane and has pain in his back and down 
his leg but it has not gotten worse.  On physical 
examination, the veteran had some mal-paraspinous muscle 
spasms with a positive straight leg raise bilaterally.  Knee 
jerk and ankle jerk reflexes were normal.  He refused to walk 
on his heels or toes.  Range of motion testing was as 
follows:  50 degrees of flexion; 10 degrees of lateral 
bending; 10 degrees of rotation; and 10 degrees of extension.  

In July 2001, the veteran returned to Dr. Dempsey for further 
evaluation.  He indicated that he was not ready for any 
surgery and that the Ultram seemed to help a lot.  X-rays of 
the lumbar spine showed no change from previous and 
degenerative changes were present.  In August 2001, a back 
brace was prescribed.

Analysis

Considering the medical evidence of the severity of the 
veteran's low back disability, the Board finds that the 
impairment more nearly approximates a 20 percent evaluation 
under Diagnostic Code 5292.  Under this provision, a 20 
percent evaluation is warranted for moderate limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2001).  In May 2001, the veteran's range of motion 
was limited to 50 degrees of flexion, 10 degrees of lateral 
bending, 10 degrees of rotation and 10 degrees of extension.  
Considering all of the evidence, including the veteran's 
complaints of pain and limited mobility, the Board finds the 
veteran's limitation of motion to be moderate.

Upon review of the medical evidence of record, the Board 
finds that an evaluation in excess of 20 percent is not 
warranted.  A 40 percent evaluation pursuant to Diagnostic 
Code 5292 requires severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  As 
discussed, range of motion testing establishes that the 
veteran does have some limitation of motion of the lumbar 
spine; however, it is the Board's opinion that the medical 
evidence does not support a finding of severe limitation of 
motion of the lumbar spine.  The Board notes that there is a 
fairly significant difference between range of motion as 
recorded in October 2000 and May 2001.  Notwithstanding, the 
medical evidence as a whole more closely approximates 
moderate limitation of motion.

Similarly, a 40 percent evaluation is not warranted under 
Diagnostic Code 5293 which requires severe intervertebral 
disc syndrome, recurring attacks with intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  While there 
is medical evidence that the veteran suffers from a herniated 
lumbar disc, the record does not support a finding of severe 
intervertebral disc syndrome with intermittent relief.  On 
the contrary, medical records from Dr. Dempsey appear to 
indicate that the veteran is doing well on his medications 
and that Ultram seems to help him a lot.  

Additionally, a 40 percent evaluation is not warranted under 
Diagnostic Code 5295 for severe lumbosacral strain.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  While the 
veteran arguably has some narrowing or irregularity of the 
joint space as evidenced by a herniated disc, there is no 
medical evidence of listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or some of the above with 
abnormal mobility on forced motion.

The Board further notes that additional compensation is 
potentially available for functional loss due to pain and has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 as 
interpreted in Deluca, supra.  On examination in October 
2000, the examiner noted pain on motion and that pain could 
further limit functional ability during flareups or with 
increased use.  The examiner further indicated that it is not 
feasible to attempt to express this in terms of additional 
limitation of motion as this cannot be determined with any 
degree of medical certainty.  The Board, however, notes that 
the veteran is being compensated for moderate limitation of 
motion of the lumbar spine and that an even greater award 
based on functional loss is not supported by adequate 
pathology.  See 38 C.F.R. § 4.40 (2001).  

The Board has considered all applicable diagnostic codes and 
regulations and has determined that a 20 percent rating is 
appropriate.  Further, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 20 
percent and therefore, the equipoise rule is not for 
application.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
low back disability and there is no indication that it has a 
marked interference with employment.  In this regard, the 
Board notes that the veteran retired in 1995 and is currently 
receiving social security as a result of multiple 
disabilities.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

An evaluation of 20 percent for a low back disability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

